Citation Nr: 0938847	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  05-18 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected posttraumatic stress disorder, currently evaluated 
as 50 percent disabling.

2.  Entitlement to a compensable evaluation for service-
connected left ankle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
November 1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania.  The 
Veteran's case comes from the VA Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  In August 2009, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew his appeal as to the 
issue of entitlement to an increased evaluation for 
service-connected posttraumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

2.  In August 2009, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew his appeal as to the 
issue of entitlement to a compensable evaluation for 
service-connected left ankle strain.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of entitlement to an increased 
evaluation for service-connected PTSD, currently evaluated as 
50 percent disabling, have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2009).

2.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of entitlement to a compensable 
evaluation for service-connected left ankle strain have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 2004, the Veteran filed multiple claims, including 
entitlement to increased evaluations for PTSD and left ankle 
sprain.  By a rating decision dated in December 2004, the 
claims of entitlement to increased evaluations for PTSD and 
left ankle sprain were denied.  The Veteran appealed the 
decision as to these issues and the appeal was perfected in 
May 2005.  In August 2009, the Veteran submitted a written 
statement withdrawing his claim for all issues on appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may 
be made by the Veteran or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to the issues of entitlement to an increased 
evaluation for service-connected PTSD, currently evaluated as 
50 percent disabling, and entitlement to a compensable 
evaluation for service-connected left ankle strain, prior to 
the promulgation of a decision by the Board, the Veteran 
indicated that he wished to withdraw his appeal as to these 
issues.  As a result, no allegation of error of fact or law 
remains before the Board for consideration with regard to the 
issues of entitlement to an increased evaluation for 
service-connected PTSD, currently evaluated as 50 percent 
disabling, and entitlement to a compensable evaluation for 
service-connected left ankle strain.  As such, the Board 
finds that the Veteran has withdrawn his claims as to these 
issues, and accordingly, the Board does not have jurisdiction 
to review the appeal as to the issues of entitlement to an 
increased evaluation for service-connected PTSD, currently 
evaluated as 50 percent disabling, and entitlement to a 
compensable evaluation for service-connected left ankle 
strain, and they are dismissed.


ORDER

The claim of entitlement to an increased evaluation for 
service-connected PTSD, currently evaluated as 50 percent 
disabling, is dismissed.

The claim of entitlement to a compensable evaluation for 
service-connected left ankle strain is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


